


EXHIBIT 10.18




FIRST AMENDMENT
TO THE
ZIONS BANCORPORATION PAYSHELTER 401(k) AND
EMPLOYEE STOCK OWNERSHIP PLAN
(As amended and restated effective January 1, 2002)




This First Amendment to the restated and amended Zions Bancorporation Payshelter
401(k) and Employee Stock Ownership Plan (the “Plan”) is made and entered into
on November 14, 2012 by the Zions Bancorporation Benefits Committee
(“Committee”) on behalf of Zions Bancorporation, hereinafter referred to as the
“Employer.”


W I T N E S S E T H:


WHEREAS, the Employer has previously entered into the Plan, which Plan was
restated and amended in its entirety effective for the plan year commencing on
January 1, 2002, and for all plan years thereafter; and


WHEREAS, the Employer has reserved the right to amend the Plan in whole or in
part, and


WHEREAS, the Committee has been authorized and empowered by the Board of
Directors of the Employer to adopt amendments or changes to the Plan that are
designed to clarify a provision or provisions of the Plan or that are intended
to maintain or bring the Plan into compliance with applicable federal or state
law, or that will not create or result in a significant increase in the cost to
Zions Bancorporation or any subsidiary thereof of maintaining or operating the
Plan or have a material, substantive effect on the rights or obligations of
Zions Bancorporation or any subsidiary thereof with respect to the Plan; and


WHEREAS, the Committee, for and on behalf of the Employer and consistent with
the power and authority granted to it, now desires to amend the Plan in order to
maintain the Plan’s qualified status under the Internal Revenue Code by updating
the definition of Employer Securities to comply with new Treasury and IRS
guidance; and


WHEREAS, the proposed amendment has been reviewed and approved by the Committee;


NOW THEREFORE, in consideration of the foregoing premises, the Committee, for
and on behalf of the Employer, adopts the following amendments to the Plan
(amended language is marked in bold italics):


1.    Effective for all Plan Years commencing on and after January 1, 2012,
Section 2.22 shall be amended to read as follows:


2.22    “Employer Securities” shall mean common stock issued by the Plan Sponsor
(or by a corporation that is a member of the controlled group of corporations of
which the Plan Sponsor is a member) that is readily tradeable on an established
securities market. Noncallable preferred stock shall be deemed to be "Employer
Securities" if such stock is convertible at any time into stock that constitutes
"Employer Securities" hereunder and if such conversion is at a conversion price
that (as of the date of the acquisition by the Plan) is reasonable. Preferred
stock shall be




--------------------------------------------------------------------------------




treated as noncallable if after the call there will be a reasonable opportunity
for a conversion that meets the above requirement.


For purposes of the foregoing a security is “readily tradeable on an established
securities market” if:


(a)    the security is traded on a national securities exchange that is
registered undersection 6 of the Securities Exchange Act of 1934 (15 U.S.C.
78f); or


(b)    the security is traded on a foreign national securities exchange that is
officially recognized, sanctioned, or supervised by a governmental authority and
the security is deemed by the SEC as having a “ready market” under SEC Rule
15c3-1 (17 CFR 240.15c3-1).


2.    This First Amendment shall be effective for the Plan Year commencing
January 1, 2012, and for all Plan Years commencing after that date. In all other
respects the Plan is ratified and approved.


IN WITNESS WHEREOF, Zions Bancorporation Benefits Committee has caused this
First Amendment to the Plan to be duly executed as of the date and year first
above written.


ZIONS BANCORPORATION
BENEFITS COMMITTEE




By: /s/ Diana M. Andersen
Name: Diana M. Andersen
Title: SVP & Director of Corp. Benefit


